COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  JORGE HUMBERTO ZARAGOZA                      §
  FUENTES,                                                     No. 08-16-00289-CV
                                                §
                     Appellant,                                  Appeal from the
                                                §
  v.                                                           448th District Court
                                                §
  PEDRO ZARAGOZA FUENTES,                                    of El Paso County, Texas
  RANCHO PRODUCTOR DE LECHE,                    §
  ZARAGOZA HERMANOS, S.A. DE                                 (TC# 2012-DCV04174)
  C.V., & ZARGEO INC.,                          §

                     Appellees.

                                  MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Jorge Humberto Zaragoza

Fuentes, to dismiss his appeal pursuant to TEX.R.APP.P. 42.1(a)(1). We grant the motion and

dismiss the appeal. Costs of the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
July 18, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.